Citation Nr: 0208415	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a left knee injury, currently rated as 
30 percent disabling under Diagnostic Code 5257.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from May 1965 
to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

This veteran was originally service connected in May 1980 for 
postoperative residuals of a left knee injury.  In September 
1999, the veteran filed a claim for an increased rating for 
this disability.  The claim was denied and the veteran 
perfected his appeal in January 2000.  In an April 2000 
rating decision and an August 2000 rating decision, the RO in 
Little Rock, Arkansas recharacterized the veteran's left knee 
disability as two separate conditions.  The veteran's 
disability is presently characterized as traumatic arthritis, 
left knee, with loose bodies, and residuals, left knee 
injury.  The RO has assigned a 10 percent disability rating 
for traumatic arthritis of the left knee and a 30 percent 
evaluation for the disability characterized as residuals, 
left knee injury, both with effective dates of August 16, 
1999.  These ratings are currently on appeal before the 
Board.

In July 2001, the Board rendered a decision on the veteran's 
claim.  In March 2002 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case pursuant 
to a motion for joint remand.  

In a written brief presentation dated in July 2002 the 
veteran's representative raised the issue of entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU).  This issue has not been 
developed for appellate consideration and is not properly 
before the Board at this time.  In August 2000, the RO 
deferred its decision on the veteran's claim for TDIU pending 
a medical examination report.  Subsequently, the case was 
forwarded to the Board without the RO having adjudicated this 
issue.  The issue of entitlement to a total disability rating 
for compensation on the basis of individual unemployability 
is referred to the RO to take the appropriate additional 
action necessary to adjudicate this claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected left knee disability is 
manifested by: instability, some joint effusion, the need to 
wear a knee brace, extension to 0 degrees, flexion to 113 
degrees, x-ray evidence of arthritis with loose bodies within 
the knee joint, and complaints of chronic pain and discomfort

3.  The veteran's service-connected left knee disability 
results in severe impairment. 

4.  The veteran's service-connected left knee disability does 
not present an exceptional or unusual disability picture 
rendering impractical the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits, or the Director of 
Compensation and Pension Service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for the residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Code 5257 (2001).  

2.  The criteria for a rating in excess of 10 percent rating 
for the veteran's separate rating for arthritis of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5003, 5260, 5261 (2001); VAOPGCPREC 23-97 
(July 1, 1997).  

3.  This case is not shown to be an exceptional case were the 
schedular evaluations are inadequate.  The regular schedular 
standards provide adequate criteria to properly rate the 
veteran's impairment and the case does not need to be 
referred to the Under Secretary for Benefits, or the Director 
of Compensation and Pension Service, for extraschedular 
consideration.  C.F.R. § 3.321(b)(1) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
which no final decision has been rendered by VA as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant duty 
to assist the appellant with his claim and to provide him 
notice of evidence needed to support the claim.  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case.  The appellant has been 
notified on numerous occasions as to the evidence needed to 
support his claim.  Moreover, recent VA examinations have 
been conducted and have provided the medical evidence 
necessary to rate the veteran's service-connected left knee 
disability.  

II.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records show that in August 1968, the veteran 
sustained an injury to his left knee while playing football.  
He was kept on bed rest for approximately five days until the 
swelling subsided.  The discharge diagnosis was internal 
derangement of the left knee.

A VA hospital summary reveals dated September 1979 reveals 
that for the twelve-year period following service the veteran 
did not receive any medical treatment for the residuals of 
his left knee injury.  However, he did experience instances 
of insatiability when his left knee would give way and cause 
him to fall.  As a result, the veteran underwent 
reconstructive surgery of the lateral ligaments of the left 
knee at a VA medical center (VAMC) in September 1979.  The 
veteran was service connected for residuals of this surgery 
in May 1980.  Several VA examinations of the veteran's left 
knee were conducted prior to 1998.  The Board has reviewed 
these examination reports along with the veteran's VA 
treatment records.  

The veteran filed an informal claim for an increased 
disability rating for this condition in September 1999.  The 
RO obtained, and associated with the claims file, medical 
records relating to treatment the veteran received at the 
VAMC in Shreveport, Louisiana from January 1998 through 
August 1998 and from November 1998 through August 1999.  
These records show the veteran was complained of bilateral 
knee pain in April and June 1998.

A series of recent VA examinations of the veteran's service-
connected left knee disability were conducted beginning in 
November 1998.  At the November 1998 VA examination the 
veteran reported his prior left knee surgery in 1978, and 
that his knee was now "wore-out again."  He complained of 
swelling on standing, instability and pain.  He stated that 
he had one episode of dislocation and had a knee brace that 
he wore when he has to stand for any length of time.  Range 
of motion testing of the left knee revealed flexion to 140 
and extension to 0 degrees.  A positive McMurray's test on 
the left medial and lateral meniscus was noted.  No edema of 
the knees was found to be present.  The accompanying VA MRI 
report, dated December 1998, revealed findings as follows:

There is loss or articular cartilage 
about the patellofemoral joint space with 
some hypertrophic spurring about this 
joint space, consistent with degenerative 
change.  There is a joint effusion 
present.  The posterior cruciate ligament 
is intact.  The anterior cruciate 
ligament is not well visualized which may 
be due to trauma.  There is narrowing of 
the medial and lateral femoral tibial 
joint spaces with some loss of articular 
cartilage.  There is spurring about the 
medial and lateral femoral tibial joint 
space with a large amount of 
osteocartilaginous signal in the soft 
tissues adjacent to the lateral femoral 
condyle consistent with calcific 
tendinitis.  The medial meniscus is not 
well seen and is thought to be completely 
degenerated.  There is foreshortening of 
the posterior horn of the lateral 
meniscus on sagittal views, consistent 
with probable tear.  Cannot exclude 
displacement of portion of the posterior 
horn of the lateral meniscus.

The examiner's impression of the veteran's condition was: 
"severe degenerative change of the right [left] knee; 
complete degeneration of the medial meniscus; probable tear 
of the posterior horn of the lateral meniscus; evidence of 
severe calcific tendinitis laterally; cannot exclude a tear 
of the anterior cruciate ligament; clinical correlation is 
suggested."

In November 1999, another VA examination was conducted.  The 
veteran reported increasing complaints of pain, weakness, 
stiffness, swelling with heat and redness in both of his 
knees, greater in the left than in the right.  He stated that 
the left knee would "give way" when he stood for any 
appreciable amount of time.  He reported that the left knee 
constantly locked and had instability.  The veteran also 
complained of increased fatigability and lack of endurance in 
both knees.  Physical examination revealed tenderness of the 
left knee without effusion or abnormality in gait.  Range of 
motion testing of the left knee revealed flexion to 74 
degrees and extension to 0 degrees.  The Board notes that 
this range of flexion indicated is much more restricted that 
found in any other examination of record.  Positive 
McMurray's with crepitus was heard on minimal subluxation in 
the left knee.  The veteran's left knee arthritis was 
confirmed by x-ray examination in August 1999.  The examiner 
was of the opinion that the veteran's functional loss due to 
pain was increasing, as was his limitation of motion.

The RO obtained, and associated with the claims file, medical 
records from the veteran's visits to VAMC Shreveport from 
December 1999 through March 2000.  On the four visits 
occurring within this time period, the veteran's chief 
complaints were of joint pain and arthritic pain.  The 
records indicate the veteran's prescription painkillers were 
reviewed and continued and he received advice on following a 
healthier diet.

The two most recent VA examinations were conducted in March 
and July 2000.  At the March 2000 VA examination the veteran 
again reported a history of chronic arthritis, with traumatic 
arthritis of the left knee.  He complained of increasing 
pain, chronic pain, weakness, stiffness, swelling, and an 
occasional heat and redness in his left knee.  Flare-ups of 
pain were reported to occur on overuse of the knee, lifting 
of any item of appreciable weight and with weather changes.  
He believed he was experiencing additional limitation of 
motion and functional impairment.  He wore a brace on the 
knee and used a cane as needed.  He stated that his left knee 
gives way and locks.  The veteran also reported he 
experienced easy fatigability and lack of endurance.  
Physical examination revealed no obvious functional 
limitations on standing or walking.  The examiner noted a 
leg-length discrepancy and abnormal movement in both knees, 
with some guarding.  Some instability and weakness of the 
left knee was noted.  Range of motion of the left knee was 
flexion to 113 degrees and extension to 0 degrees.  A 
positive McMurray's was noted on medial meniscus testing of 
the left knee.  Stability in both knees was observed, as was 
some pain on varus stress of the medial, lateral and 
collateral ligaments in neutral and 30 degrees in the left 
knee.  A CT scan of the left knee revealed a calcific density 
in the area of the left distal femoral epicondyle.  The 
examining physician's opinion was that the veteran had 
"moderate functional loss and limitation due to pain."  

In July 2000 the most recent VA examination of the veteran 
was conducted.  The veteran reported chronic pain in his left 
knee, described at a level of 8 out of 10.  He stated that, 
on occasion, something jumps over or locks and gives him 
excruciating pain.  He reported some sensitivity along the 
old scar from his 1979 left knee surgery.

Physical examination revealed the veteran to be 6'1" and 353 
pounds.  The left knee showed a 2-inch, well-healed scar, 
tender to palpation in the central third.  A small, knot-like 
mass in the tissues was noted in this area, tender to 
palpation.  Two additional well healed, nontender scars were 
also observed on the parapatellar.  Range of motion testing 
of the left knee revealed flexion to 115 degrees and 
extension to 0 degrees.  The examiner noted his opinion that 
the veteran's normal range of motion was 0 degrees to 125 
degrees.  Markedly positive Lachman's maneuver and anterior-
posterior drawer signs were both positive.  Torsional testing 
produced retropatellar grating and some tenderness along the 
medial joint line.  Severe internal torsion with extension 
produces a sensation of impending locking in the patient.

Multiple x-ray films taken of the veteran's left knee 
revealed tricompartmental degenerative arthritic changes.  
Spurring was present and the medial joint compartment was 
narrowed.  Free bodies were present in the posterior joint 
space.  There was soft tissue ossification and enlargement of 
the medial femoral epicondyle and into the substance of the 
medial collateral ligament.  Spurring was present in the 
medial patellar facet.

The examiner's impression of the veteran's condition was 
severe degenerative arthritis, origin in trauma and neuroma, 
geniculate cutaneous nerve - left knee and mechanical 
instability of the left knee, due to severe ligamentous 
laxity, collateral and cruciate system.  The examiner noted 
that the extreme of flexion was painful for the veteran, as 
well as the extreme of internal tibial rotation.  The 
examining physician's opinion was that the veteran had "a 
marked functional loss and limitation due to pain and 
instability of the left knee."  

A.  Residuals of a Left Knee Injury

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2001).

The service connected residuals of a left knee injury is 
currently rated as 30 percent disabling under Diagnostic Code 
5257.  That rating contemplates other impairment of the knee 
with recurrent subluxation or lateral instability.  The 30 
percent rating contemplates a severe disability, and is the 
highest disability rating assignable under this diagnostic 
code.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5257 
(2001).  

The Board has considered rating the veteran's service-
connected left knee disability under other appropriate 
diagnostic codes.  Diagnostic Code 5260 rates limitation of 
flexion of the leg.  However, a noncompensable (0%) 
disability rating contemplates limitation of flexion to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  In 
the present case, the medical evidence of record reveals that 
the veteran has flexion to 113 degrees.  Even if the range of 
motion of flexion only to 74 degrees, as noted on the 
November 1999 VA examination report, is used the veteran 
would still not warrant a compensable disability rating under 
this diagnostic code.  

Diagnostic Code 5261 which rates limitation of extension of 
the leg (knee).  A noncompensable (0%) disability rating 
contemplates limitation of extension of the knee to 5 
degrees.  A 10 percent rating contemplate limitation of 
extension of the knee to 10 degrees.  A 20 percent rating 
contemplates limitation of extension of the knee to 15 
degrees while a 30 percent rating contemplates extension of 
the knee limited being limited to 20 degrees.  The next 
higher rating of 40 percent contemplates extension of the 
knee being limited to 40 degrees.  Finally, a 50 percent 
rating, the highest rating assignable under this diagnostic 
code contemplates limitation of extension of the knee to 50 
degrees.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5261 
(2001).  The medical evidence of record reveals that the 
veteran has extension of the left knee to 0 degrees which is 
a normal range of motion and would not warrant a compensable 
disability rating under this diagnostic code.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5261 (2001).  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent under Diagnostic 
Code 5257 for other impairments of the knee with recurrent 
subluxation or lateral instability.  The medical evidence of 
record reveals that the veteran's service-connected left knee 
disability is manifested by instability, some joint effusion, 
the need to wear a knee brace, extension to 0 degrees, and 
flexion to 113 degrees.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 (2001).  The preponderance of the 
evidence is also against the assignment of a disability 
rating in excess of 30 percent for the veteran's left knee 
disability under any other diagnostic code.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 
5262, 5263 (2001).  

B.  Separate Rating for Arthritis

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

When a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 in order 
to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  Cf. Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of 
zero-percent ratings is consistent with requirement that 
service connection may be granted only in cases of currently 
existing disability).  Where additional disability is shown, 
however, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003 and vice versa.

Diagnostic Code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  As noted above, the 
veteran's limitation of motion, extension and flexion, of the 
left knee does not meet the criteria for a noncompensable 
disability rating.   38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5260, 5261 (2001).  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for his separate 
rating for arthritis of the left knee.  The medical evidence 
of record clearly shows that there is x-ray evidence of 
arthritis of the left knee with loose bodies present in the 
joint space.  However, the range of motion of the veteran's 
left knee is extension to 0 degrees and flexion to 113 
degrees.  Such a limitation of motion does not meet the 
criteria for a noncompensable disability rating based on 
limitation of flexion or extension.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2001).  As such, the 
veteran does not even meet the criteria for the separate 10 
percent disability rating for arthritis of the left knee which 
he is currently assigned and his claim must be denied. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2001); 
VAOPGCPREC 23-97 (July 1, 1997).

C.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent evaluation for his service-connected left 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).  This has 
been accomplished in the present case as the veteran is 
assigned a 30 percent disability rating for the instability 
of his left knee under Diagnostic Code 5257, and an 
additional 10 percent disability rating for arthritis of his 
left knee under Diagnostic Code 5003.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

D.  Extraschedular Consideration

The veteran also asserts that he warrants an increased rating 
for his service-connected left knee disability on and 
extraschedular basis.  The RO has determined that the case 
did not require referral to the Under Secretary for Benefits, 
or the Director of Compensation and Pension Service, for 
extraschedular consideration. 

The evidence of record reveals that the veteran has 
instability and pain of the left knee.  He also has some 
limitation of motion of the left knee, but it is at a level 
which does note even meet the criteria contemplated for a 
noncompensable disability rating.  The diagnostic code used 
to rate the veteran's left knee disability specifically 
contemplates instability.  Moreover, any additional 
functional impairment is compensated for by the assignment of 
an additional 10 percent rating for arthritis.  

This case is not shown to be an exceptional case were the 
schedular evaluations are inadequate.  It does not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The regular schedular standards provide 
adequate criteria to properly rate the veteran's impairment 
and the case does not need to be referred to the Under 
Secretary for Benefits, or the Director of Compensation and 
Pension Service, for extraschedular consideration.  C.F.R. 
§ 3.321(b)(1) (2001).  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of left knee injury under diagnostic code 5257 is denied.

Entitlement to a rating in excess of 10 percent for the 
veteran's separate rating of traumatic arthritis of the left 
knee, with loose bodies, is denied.


		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

